Citation Nr: 1646010	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  11-05 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than July 15, 2009, for an evaluation for bilateral pes planus increased to 10 percent, to include as early as May 7, 2007.  

2.  Entitlement to in evaluation in excess of 10 percent for bilateral pes planus, based on a claim received on June 7, 2011.

3.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to January 1986, from September 1988 to January 1991, and from November 2001 to August 2003.

This appeal is before the Board of Veterans' Appeals (Board) from March 2010 and April 2012 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for an October 2016 videoconference hearing before the Board in compliance with the request in his June 2014 substantive appeal.  He failed to appear at this hearing.  In a November 2016 statement, the Veteran reported that he was unable to travel to the hearing due to Hurricane Matthew and requested that it be rescheduled.  The Board finds that good cause has been shown, and remand is therefore necessary to schedule the Veteran for a new hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board of Veterans' Appeals videoconference hearing at the earliest available opportunity.  Appropriate notice to the Veteran's representative shall be provided.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




